Case 20-13557-elf      Doc 164    Filed 04/30/21 Entered 04/30/21 12:25:45           Desc Main
                                  Document     Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:         STEPHEN TODD WALKER,                 :       Chapter 11
                                                    :
                                     Debtor         :       Bky. No. 20-13557 ELF


                     ORDER           CONFIRMING                     PLAN

       AND NOW, the Amended Plan under subchapter V of chapter 11 of the Bankruptcy

Code (“the Plan”) (Doc # 132) having been filed by the Debtor;

       AND, it having been determined, after hearing on notice, that the requirements for

confirmation set forth in 11 U.S.C. §1191(a) have been satisfied,



       It is therefore ORDERED that the Plan is CONFIRMED.




Date: April 30, 2021
                                     ERIC L. FRANK
                                     U.S. BANKRUPTCY JUDGE
